Citation Nr: 0110588	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
spine injury.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for muscle spasm and 
swelling of joints.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from May 1970 to 
December 1971, which included service in Vietnam from October 
29, 1970, to November 7, 1971.  His appeal comes before the 
Board of Veterans' Appeals (Board) from a rating decision by 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  

The RO has classified the appellant's claim of entitlement to 
service connection for residuals of a spine injury as whether 
new and material evidence had been submitted to reopen a 
similar claim that had been denied by a February 1977 rating 
decision and not appealed by the appellant.  The February 
1977 rating decision denied the claim on the basis that a 
spine injury was not shown by the evidence, which consisted 
of the appellant's service medical records, private medical 
records dated in 1973 and 1974, and a November 1976 VA 
medical examination report.  However, that rating decision 
did grant the appellant entitlement to pension benefits.  
Careful review of the claims file does not reveal any 
evidence that indicates the appellant was ever notified of 
the RO's February 1977 denial of service connection for 
residuals of a spine injury.  In the absence of such 
notification, the Board finds that the appellant's claim of 
entitlement to service connection for residuals of a spine 
injury has remained open since 1977, and that the claim now 
before the Board is more properly classified as entitlement 
to service connection for residuals of a spine injury.  

Additionally, the Board notes that the RO has classified the 
appellant's claim of entitlement to service connection for 
PTSD as whether new and material evidence had been submitted 
to reopen a similar claim.  The Board notes that the 
appellant filed a claim for service connection for PTSD in 
July 1995, which the RO denied in a September 1995 rating 
decision.  He subsequently submitted a statement in July 1996 
in which he indicated he still wanted to apply for service 
connection for PTSD.  The Board finds that the July 1996 
statement sufficed as a timely-filed Notice of Disagreement.  
Further review of the claims file reveals that he has 
continued to prosecute his claim of entitlement to service 
connection for PTSD since July 1995.  Therefore, the 
appellant's claim has remained open since 1995 and its proper 
classification is entitlement to service connection for PTSD.  


REMAND

The appellant asserts that he has residuals of a spine injury 
that he sustained in service during basic training.  While 
service medical records and a November 1976 VA medical 
examination report do not show the presence of any spine 
disorder, the Board notes that VA medical records dated in 
1998 and 1999 show treatment for chronic low back pain that 
was considered secondary to degenerative joint disease.  

He also claims that he has PTSD that developed as a result of 
exposure to traumatic events in Vietnam, which included 
having his barracks shot up by the Viet Cong, being in a 
truck that overturned, being exposed to mortar fire that 
killed a Staff Sergeant and a Spec 4, observing American and 
other troops killed, and seeing dead bodies.  A VA 
psychiatrist commented in an August 1995 VA psychiatric 
examination report that the appellant appeared to satisfy the 
criteria for a diagnosis of PTSD, and subsequently stated in 
an October 1996 VA psychiatric examination report that the 
appellant satisfied the criteria for a diagnosis of PTSD.  
Additionally, VA medical records show that a December 1994 
assessment was anxiety, questionable PTSD, that a March 1996 
record indicated that the appellant described events in 
Vietnam and experienced symptoms that fit the criteria for 
PTSD but did not appear to be reexperiencing the symptoms, 
that a May 1996 diagnosis was anxiety disorder, probable 
PTSD, and that the appellant received treatment in a trauma 
recovery program.  

While a July 1997 letter from the United States Army and 
Joint Services Environmental Support Group (ESG), now the U. 
S. Armed Services Center for Research of Unit Records 
(USASCRUR), indicated that the appellant was not shown as a 
casualty in Vietnam or that a Staff Sergeant Big was listed 
as killed in action, the letter went on to suggest that the 
Morning Reports could be a source of information.  Review of 
the claims file does not show that an attempt to locate the 
Morning Reports from the appellant's units in Vietnam has 
ever been undertaken.  

The appellant also claims that he experiences muscle spasm 
and swelling in his joints, which he attributes to his period 
of military service.  He does not, however, identify the 
affected joints.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in West v. Brown, 7 Vet. App. 70 
(1994), in effect, that a psychiatric evaluation based upon 
an incomplete or questionable history is inadequate for 
rating purposes and frustrates the efforts of judicial 
review.  In the case of Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court set forth the framework for establishing 
the presence of a recognizable stressor, which is an 
essential prerequisite to support a diagnosis of PTSD.  The 
Court analysis divides into two major components, with the 
first component involving the evidence required to 
demonstrate the existence of an alleged stressful event, and 
the second involving a determination as to whether the 
stressful event is of the quality required to support the 
diagnosis of PTSD.  

With regard to the first component, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
occurrence of the recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was ". . . 
engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  The Court, in Hayes, articulated a two-step 
process of determining whether a veteran has "engaged in 
combat with the enemy."  First, it must be determined, 
through recognized military citations or other supporting 
evidence, that the veteran was engaged in combat with the 
enemy, and that the claimed stressors are related to said 
combat.  If the determination, with respect to this type, is 
affirmative, then (and only then) the second step requires 
that the veteran's lay testimony, regarding the claimed 
stressors, must be accepted as conclusive after the actual 
occurrence.  Moreover, no further development or 
corroborative evidence will be required provided that the 
veteran's testimony is found to be credible and ". . 
.consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, at 98.  In other words, the 
claimant's assertions that he fought against an enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he ". . . engaged 
in combat with the enemy."  

The Board further notes that the Court has indicated that the 
mere presence in a combat situation is not sufficient to show 
that an individual was engaged in combat with the enemy.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

In West, the Court elaborated on its analysis in Zarycki.  In 
Zarycki, the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD.  Zarycki, at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between a currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f).  

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner(s) render(s) a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and recognizing VA's duty to 
assist the appellant in the development of facts pertinent to 
his claims under the provisions of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.103(a), and the right of the Board to 
supplement the record by ordering a medical examination when 
it believes the medical evidence of record is insufficient 
(Colvin v. Derwinski, 1 Vet. App. 171 (1991)), the Board 
finds that a Remand is necessary to obtain additional 
evidence, particularly in order to determine if the appellant 
has PTSD that can be linked to traumatic events to which he 
was exposed during military service, and to ensure that he 
receives his due process rights.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the appellant to 
request that he clarify the joints for which he 
is claiming service connection on the basis of 
muscle spasm and swelling.  

2.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers who have treated 
him for a spine disorder in the years following 
service, and, if possible, specify the 
appropriate dates of treatment.  Then, after 
any necessary authorization is obtained from 
the veteran, the RO should obtain copies of all 
treatment records for the appellant from the 
health care providers identified.  All records 
received should be associated with the claims 
file.  

3.  The RO should request that the appellant 
provide another comprehensive statement 
containing as much detail as possible regarding 
the stressor(s) to which he alleges he was 
exposed to while in service.  The appellant 
should be asked to provide specific details of 
the claimed stressful events during service, 
such as dates, places, detailed descriptions of 
events, and any other identifying information 
concerning any other individuals involved in 
the events, including their names, ranks, units 
of assignment, or any other identifying detail.  
The appellant is advised that this information 
is vitally necessary to obtain supportive 
evidence on the stressful events and he must be 
asked to be as specific as possible.  He should 
be informed that without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be further 
advised that a failure to respond may result in 
an adverse action against his claim.  

4.  When this information has been obtained, it 
should be forwarded to the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, Virginia 
22150-3197, along with copies of the 
appellant's service personnel records for 
verification of the incident or incidents which 
the appellant has reported as stressors.  Any 
information obtained is to be associated with 
the claims folder and any additional 
development suggested by the ESG should be 
undertaken by the RO.  If the veteran provides 
date and unit specific information about the 
wounding or deaths of persons in his units, the 
RO should attempt to verify those events 
through Morning Report research.  Those efforts 
should be documented.  

5.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, with respect to whether the appellant 
was exposed to the specific events claimed as 
stressors in service.  In rendering this 
determination, the attention of the RO is 
directed to the cases of Zarycki and West, and 
the discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in combat 
with the enemy.".  

6.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the appellant to be examined by a 
psychiatrist who has not previously examined 
him to determine the correct diagnosis of his 
psychiatric disorder.  The entire claims folder 
and a copy of this Remand must be made 
available to and reviewed by the examiner prior 
to the examination.  The RO must specify, for 
the examiner, the stressor or stressors that it 
has determined are established by the record.  
The examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the appellant was exposed 
to a stressor in service.  If a diagnosis of 
PTSD is appropriate, it should be in accordance 
with DSM-IV(tm).  The examiner should specify 
whether each stressor found to be established 
by the RO was sufficient to produce PTSD; 
whether the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and, whether there is a link between 
the current symptomatology and one or more of 
the inservice stressors found to be established 
for the record by the RO and found to be 
sufficient to produce PTSD.  The examination 
report should include a complete rationale for 
all opinions expressed.  

7.  The appellant should be afforded a VA 
orthopedic examination for the purpose of the 
diagnoses of all spine and other joint 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all current spine disorders and 
disorders of other joints.  He should also be 
requested to express opinions as to whether it 
is at least as likely as not that the appellant 
has a spine disorder that had its origin in 
service and whether it is at least as likely as 
not that the appellant has any other joint 
disorder that had its origin in service.  The 
examiner should provide complete rationale for 
all conclusions reached.  

8.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

9.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be furnished a Supplemental Statement of the Case and 
should be afforded an appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion is intimated by this REMAND as to 
the merits of his claims, and he is not required to undertake 
any additional action until he receives further notification 
from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).  


